355 U.S. 606 (1958)
THILLENS, INC.,
v.
MOREY, AUDITOR OF PUBLIC ACCOUNTS OF ILLINOIS, ET AL.
No. 696.
Supreme Court of United States.
Decided March 3, 1958.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
Henry F. Tenney, David Jacker and Perry S. Patterson for appellant.
Latham Castle, Attorney General of Illinois, and William C. Wines and Ben Schwartz, Assistant Attorneys General, for the Auditor of Public Accounts of Illinois et al., and Charles H. Thompson and Hirsch E. Soble for Arnold et al., appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.